

114 S913 PCS: To amend the Internal Revenue Code of 1986 to provide an investment tax credit for waste heat to power technology.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 46114th CONGRESS1st SessionS. 913[Report No. 114–23]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to provide an investment tax credit for waste heat to
			 power technology.
	
		1.Investment credit for waste heat to power property
 (a)In generalSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vi), by striking the comma at the end of clause (vii) and inserting , or, and by inserting after clause (vii) the following new clause:  (viii)waste heat to power property,.
 (b)Waste heat to power propertySubsection (c) of section 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Waste heat to power property
 (A)In generalThe term waste heat to power property means property— (i)comprising a system which generates electricity through the recovery of a qualified waste heat resource, and
 (ii)which is placed in service before January 1, 2017. (B)Qualified waste heat resourceThe term qualified waste heat resource means—
 (i)exhaust heat or flared gas from an industrial process that does not have, as its primary purpose, the production of electricity, and
 (ii)a pressure drop in any gas for an industrial or commercial process. (C)Limitations (i)In generalFor purposes of subsection (a)(1), the basis of any waste heat to power property taken into account under this section shall not exceed the excess of—
 (I)the basis of such property, over (II)the fair market value of comparable property which does not have the capacity to capture and convert a qualified waste heat resource to electricity.
 (ii)Capacity limitationThe term waste heat to power property shall not include any property comprising a system if such system has a capacity in excess of 50 megawatts..
 (c)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
			2.Increase in continuous levy
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 35 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.April 14, 2015Read twice and placed on the calendar